Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This application claims priority to and is a continuation of U.S. Application No. 15/685,345, filed on August 24, 2017, now allowed, titled "BID OPTIMIZATION," which is incorporated herein by reference.
This action is in response to claims filed on May 6th, 2022. Claims 1, 13, and 18 are amended. Claims 1-20 are therefore pending and currently under consideration for patentability. 
Examiner conducted an interview with Daniel Tate (Reg. No. 60,870) on June 8th, 2022, to discuss filing a Terminal disclaimer to the parent application and a submission of Terminal Disclaimer submitted on June 9th, 2022. 
Claim Rejections - 35 USC §101 – Previously Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 U.S.C. §101 been fully considered and patent eligible. 
	
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-20 is withdrawn.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification and transmitting, over the network by the bid test component, the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claim also encompass a human manually (e.g., in their mind, or using paper and pen) in response to determining that the indicator corresponds to a command keyword recognized by the bid test component, generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme, calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first budget, assigned to a first test content scheme, that is to be utilized by a first point in time, and wherein a second estimated budget utilization value corresponds to a second percentage of a second budget, assigned to a second test content scheme, that is to be utilized by a second point in time (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “creating a content scheme for a user with a content recommendation auction engine for recommending content of the user to users of a content provider service, wherein a keyword is inserted into a name of the content scheme to trigger the content recommendation auction engine to access and transmit a notification to an API of the bid test component; receiving, by the bid test component over a network from the content recommendation auction engine through the API, the notification indicating that the keyword was inserted into the name of the content scheme to trigger the content recommendation auction engine to transmit the notification;” “and dynamically monitoring and adjusting the test content schemes over time based upon the estimated budget utilization values tracked over a timeframe”, integrate the exception into a practical application in accordance with and in light of [0032-0036] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0038], it is stated that “The user may have tagged the content scheme with an indicator "%&&AABB" used to trigger/notify the content recommendation auction engine to send the notification to the bid test component, for example (e.g., a webhook/trigger action sent to the bit test component). The notification may comprise a description of content, a target user audience, and/or a budget of the content scheme. In another example, the content recommendation auction engine (e.g., a repository of the content recommendation auction engine) is polled via an API to detect the preference of the notification …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-20 are deemed patent eligible.
Allowable Subject Matter
Claims1-20 are allowed. The closest prior art of record is U.S Pub. 20150363835 (“Khan”) in view of U.S Pub. 20120310729 (“Dalto”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Khan provides a method for determining a bid landscape for a content placement campaign are provided. A system identifies, for a content placement provider, serving parameters that define an inventory of content serving opportunities. The system creates bid buckets that have bid ranges. The system identifies a portion of the inventory to participate in bid discovery. The system selects, for each opportunity identified to participate, a bid value from within a bid bucket of the bid buckets. The bid value is provided as a bid for an auction to serve content in the opportunity. The system stores, for each of the identified content serving opportunities, the selected bid value and a result of the auction in which the selected bid value was provided as a bid. The system then determines an impression rate for each identified bid bucket and generates, from the determined impression rates, a bid landscape for the inventory, but fail to disclose, creating a content scheme for a user with a content recommendation auction engine for recommending content of the user to users of a content provider service, wherein a keyword is inserted into a name of the content scheme to trigger the content recommendation auction engine to access and transmit a notification to an API of the bid test component; receiving, by the bid test component over a network from the content recommendation auction engine through the API, the notification indicating that the keyword was inserted into the name of the content scheme to trigger the content recommendation auction engine to transmit the notification and dynamically monitoring and adjusting the test content schemes over time based upon the estimated budget utilization values tracked over a timeframe.
The prior art of record Dalto provides a method of placing a bid in an auction for digital advertisement space in an online advertising platform includes determining whether a threshold for optimized bidding has been met, and, upon determining that the threshold has been met, formulating, based at least in part on actual success event data, an optimized value as the bid. If the threshold has not been met, a learn value is formulated as the bid. Formulating the learn value includes receiving a desired payment value for obtaining a success event, calculating a ratio of actual and projected success events to actual and projected impressions to obtain a conversion rate, and applying the conversion rate to the desired payment value to determine the bid value. The bid is then submitted to the digital advertisement space auction, but fail to disclose, creating a content scheme for a user with a content recommendation auction engine for recommending content of the user to users of a content provider service, wherein a keyword is inserted into a name of the content scheme to trigger the content recommendation auction engine to access and transmit a notification to an API of the bid test component; receiving, by the bid test component over a network from the content recommendation auction engine through the API, the notification indicating that the keyword was inserted into the name of the content scheme to trigger the content recommendation auction engine to transmit the notification and dynamically monitoring and adjusting the test content schemes over time based upon the estimated budget utilization values tracked over a timeframe.
The Examiner was unable to find the specific limitation as per claims 1, 13, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of invoking, by the processor, a loyalty iFrame to display a user interface for selecting a loyalty provider for storing the reward event in response to determining the rewards event has been initiated, wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based at least in part on the rewards event; identifying, by the processor, the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user; determining, by the processor, a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client device for the user; 2writing, by the processor, a customer reward to a blockchain based at least in part on the public key, wherein the customer reward comprises the rewards event, a partner ID associated with the loyalty provider, and the loyalty ID, and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID; receive a balance update notification in response to a loyalty partner balance being updated on the blockchain; and initiate a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider is configured to update the loyalty partner balance on the blockchain based at least in part on the payment.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Ortiz and Naik reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/            Primary Examiner, Art Unit 3682